                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

Turtle Island Foods, SPC, doing business as          )
        The Tofurky Company, and                     )
                                                     )
The Good Food Institute, Inc.,                       )
                                                     )
       Plaintiffs,                                   )
                                                     )
v.                                                   )      No. 2:18-cv-4173-FJG
                                                     )
Mark Richardson, in his official capacity as         )
Cole County Prosecuting Attorney and                 )
on behalf of all Missouri Prosecuting Attorneys,     )
                                                     )
       Defendant.                                    )

                                 ENTRY OF APPEARANCE

       COMES NOW Justin D. Smith, Deputy Attorney General for Special Litigation, and enters

his appearance on behalf of the State of Missouri.



Dated: July 3, 2019                           Respectfully submitted,

                                              ERIC S. SCHMITT
                                              Attorney General

                                               /s/ Justin D. Smith
                                              Justin D. Smith, #63253
                                              Deputy Attorney General for Special Litigation
                                              Julie Marie Blake, #69643
                                              Deputy Solicitor General
                                              Peter A. Houser, #71278
                                              Assistant Attorney General
                                              P.O. Box 899
                                              Jefferson City, MO 65102-0899
                                              (573) 751-1800
                                              (573) 751-0774 (fax)
                                              Justin.Smith@ago.mo.gov
                                              Julie.Blake@ago.mo.gov
                                              Peter.Houser@ago.mo.gov




         Case 2:18-cv-04173-FJG Document 56 Filed 07/03/19 Page 1 of 2
                                CERTIFICATE OF SERVICE

       I hereby certify that on July 3, 2019, this Entry of Appearance was electronically filed with

the Court using the CM/ECF system, which sent notification to counsel of record.


                                               /s/ Justin D. Smith




         Case 2:18-cv-04173-FJG Document 56 Filed 07/03/19 Page 2 of 2
